It was admitted that the defendant is a free negro, and it was admitted on the part of the State that the defendant had a license from the County Court of Craven "to keep about his person, and to carry on his own land a shot-gun."
At the time the offense was alleged to have been committed, it was admitted that the defendant, in company with certain *Page 449 
white persons, went a hunting, and carried his gun off of his own land. His Honor was of opinion, upon a case agreed, that the County Court had no power to limit the license, and therefore, that the defendant was not guilty. Judgment was rendered for the defendant, and the State appealed.
We differ from the opinion expressed by his Honor, that the county court could not limit the licenses which it is authorised by the 66th section of the 107th chapter of the Revised Code, to grant to a free negro, to enable him to carry a gun, c., about his person, or keep it in his house. The authority to grant the greater privilege, must, we think, necessarily include the power to grant the less, provided the applicant be willing to accept it. In many cases, the county court might think it a very prudent precaution to limit the carrying of arms to the lands of the free negro, and we cannot discover any thing, either in the language or spirit of the act to prevent the restriction from being imposed. Indeed, the allowance of it will oftentimes operate in favor of the free negroes, who may thus be enabled to keep a gun, c., for killing game on their own land, or for protecting their own premises, when they could not obtain a license extending to them greater privileges.
But if we were wrong in this, it might well be doubted whether the restricted license could be held to be a more extensive one than the County Court intended to grant. It would rather, as it seems to us, be void, as not coming within the authority conferred by the act upon the Court. We do not put our decision, however, upon this point, as we think the other decidedly against the defendant. This must be certified to the Court below, to the end that the judgment be reversed.
PER CURIAM,                           Judgment reversed. *Page 450